Gaynor, J.:
The petitioner was appointed crier of the courts of record of Queens county by the County Judge, under section 91 of the Code of Civil Procedure, and served as such until January 2nd, 1904, when he was removed without charges by the respondent, who is County Judge. He was a public officer (Throop on Pub. Officers, ch. 1; Rowland v. Mayor, 83 N. Y. 372). He claims that he is irremovable except on charges and after a hearing because he is a veteran fireman. But he is ineligible to the office. He does not reside in Queens county but in ¡Nassau county. He was a resident of Queens county when appointed, but in that part of it which was afterwards set off as ¡Nassau county, and he resides in the same place still. By section 3 of the Public Officers Law no person is capable of holding a local office unless he be a resident of the municipal corporation or local subdivision within which his official functions are to be exer*141cised; and by section 20 the office becomes vacant by his ceasing to be such resident (People ex rel. Grogan v. Glass, 19 App. Div. 454).
The application is denied without costa.